193 F.2d 493
OAKLAND DOCK & WAREHOUSE CO.v.UNITED STATES.
No. 12653.
United States Court of Appeals Ninth Circuit.
December 17, 1951.

Wm. H. Neblett, Oakland, Cal., for appellant.
Chauncey Tramutolo, U. S. Atty., Robert F. Peckham, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before HEALY, BONE and ORR, Circuit Judges.
PER CURIAM.


1
The above entitled cause is now pending in this court on appeal from a judgment of the United States District Court for the Northern District of California, Southern Division which judgment granted a preliminary injunction restraining appellant, during the pendency of the action, from disposing of certain machinery in violation of restrictions said to be contained in a bill of sale by which appellant acquired said property from appellee.


2
It now appears that the trial court has proceeded with the trial of the cause and issued a permanent injunction therein. The appeal from the said preliminary injunction has become moot, and it is hereby dismissed. See City of Coeur D'Alene, Idaho, v. Washington Water Power Company, 9 Cir., 79 F.2d 461. Cf. Blevins v. Bank of America Nat. Trust & Savings Ass'n, 9 Cir., 91 F.2d 593, 595.